Citation Nr: 0709720	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for musculoskeletal 
chest pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and September 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Cheyenne, Wyoming Regional Office (RO).

A February 2006 Board decision denied the veteran's claims 
for diabetes mellitus, jungle fungi, and lipomas.  The 
February 2006 decision remanded the remainder of the 
veteran's claims for further development.  The development 
has been completed and the remaining claims are now ready for 
Board review.


FINDING OF FACT

The veteran's claimed musculoskeletal chest pain, 
hypertension, and coronary artery disease disabilities 
developed many years after discharge from service and are not 
related to the veteran's service.


CONCLUSION OF LAW

The veteran's claimed musculoskeletal chest pain, 
hypertension, and coronary artery disease disabilities were 
not incurred in or aggravated by active service, nor may they 
be presumed to have been so incurred.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for any of the veteran's 
claimed disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.

In January 2003 and July 2004 letters, the RO sent the 
veteran the required notice.  The letters specifically 
informed him of the type of evidence needed to support the 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
and VA medical records have been obtained.  The veteran has 
also been provided VA medical examinations.  The veteran 
provided testimony before the undersigned Veterans Law Judge.  
The veteran submitted numerous photocopies from books and the 
internet regarding heart disease and hypertension.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
indicated that there is any additional obtainable evidence 
that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and hypertension 
or organic heart disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in, or aggravated by, service, even though there is 
no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis:

The veteran asserts that he is entitled to service connection 
for musculoskeletal chest pain, hypertension, and coronary 
artery disease due to his military service.  At his July 2005 
hearing the veteran testified that he had chest pain during 
service and that he did not think it was as a result of being 
allergic to an antibiotic injection.  The veteran also 
asserted that a March 2005 VA physician statement supported 
his claim that he has musculoskeletal chest pain, 
hypertension, and coronary artery disease due to his military 
service.

A June 1980 service medical record does note that the veteran 
had a reaction to an antibiotic injection and that the 
veteran reported that he had had some chest pain earlier that 
had subsided.  The remainder of the service medical records, 
including the July 1981 discharge examination report, reveals 
no complaints or findings related to musculoskeletal chest 
pain, hypertension, or coronary artery disease.

A review of the medical evidence shows high blood pressure 
measurements from March 1995, and a diagnosis of hypertension 
in January 2002.  Coronary artery disease was diagnosed 
subsequent to hypertension.  

A March 2005 VA outpatient record reveals that the veteran 
asked a VA physician to review the June 1980 service medical 
record that discusses chest pain and a reaction to 
antibiotics.  The physician reviewed the record and stated 
that the veteran had had an urticarial rash.  He noted that 
there was a report of chest pain earlier that had subsided.  
The VA physician stated that it was possible that the chest 
pain that had been complained about could have been due to 
the penicillin injection.  He also noted that the veteran 
stated that the chest pain he had had that day occurred prior 
to receiving the penicillin shot, and that the veteran stated 
that he then mentioned the chest pain to the medical 
personnel when he was seen for the allergic reaction.  The VA 
physician said that the earlier occurrence of the chest pain 
(prior to the penicillin injection) was a possibility because 
the veteran did not have an anaphylactic reaction to the 
penicillin.  

Even if the single complaint of chest pain in service was 
related to a reaction to an antibiotic injection, there is no 
medical evidence relating the veteran's current complaints of 
musculoskeletal chest pain, hypertension, and coronary artery 
disease to the complaint of chest pain in service.  The March 
2005 VA physician's remarks provide no information as to the 
etiology of the veteran's current complaints of 
musculoskeletal chest pain, hypertension, and coronary artery 
disease.  Consequently, the March 2005 VA outpatient record 
does not provide any support to the veteran's claim for 
service connection for musculoskeletal chest pain, 
hypertension, and coronary artery disease.

While the veteran attributes his musculoskeletal chest pain, 
hypertension, and coronary artery disease to the report of 
chest pain in service in June 1980, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

Regarding the numerous articles from books and the internet 
submitted by the veteran, this evidence is general in nature 
and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  
Accordingly, these articles are not found to be of 
significant probative value with respect to the veteran's 
claims for service connection for musculoskeletal chest pain, 
hypertension, and coronary artery disease.

Not only is there no medical evidence in support of the 
veteran's claims, but there is medical evidence against his 
claims.  The veteran and his medical history were examined by 
a VA physician in March 2006.  The VA physician was of the 
opinion that the veteran's hypertension and coronary artery 
disease were not related to the complaints of chest pain in 
service.  The examiner also did not think that the veteran's 
current complaints of chest pain were related to the 
veteran's service.  The physician attributed the current 
chest pain to the thoracotomy secondary to the veteran's 
coronary artery bypass grafting and lack of stretching, use, 
or exercise involving the chest wall and upper thoracic 
muscles.  A September 2006 VA orthopedic examiner also 
related the veteran's chest wall discomfort to his surgery 
and stated that he was unable to diagnose chest wall pain 
with any certainty prior to the bypass operation.  

Another VA physician noted in September 1990 that the 
veteran's chest pain complaints during service were not 
typical for anginal symptoms.  The examiner stated that it 
was highly unlikely that the chest pain complaints in 1980 
related in any way to the coronary artery disease that 
manifested itself clinically 24 years later.

Since there is no medical evidence in support of the 
veteran's claims and since there is competent medical 
evidence against the veteran's claims, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for musculoskeletal chest pain, 
hypertension, and coronary artery disease, and service 
connection for these disabilities is not warranted.


ORDER

Entitlement to service connection for musculoskeletal chest 
pain is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


